DETAILED ACTION
This action is responsive to the following communication: the response filed on 10/29/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 pending.

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 has been considered by the examiner.


Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely perform a first set of one or more 
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a first sub-operation of the access operation according to a first duration that is proportional to a temperature of the apparatus; and delay, by a second delay component, a second sub-operation of the access operation according to a second duration that is inversely proportional to the temperature of the apparatus.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a first delay component of a memory device to delay the first portion of the access operation according to a first duration that is proportional to a temperature of the memory device; and configuring, based at least in part on a second temperature dependence of a second portion of the access operation, a second delay component of the memory device to delay the second portion of the access operation according to a second duration that is inversely proportional to the temperature of the memory device, wherein the second portion of the access operation is different from the first portion of the access operation.
The allowable claims are supported in at least fig. 9 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824